



DEALER MANAGER AGREEMENT


COTTONWOOD COMMUNITIES, INC.
6340 South 3000 East, Suite 500
Salt Lake City, Utah 84121




August 13, 2018


Orchard Securities, LLC
401 South 850 East, Suite C1
Lehi, Utah 84043


Re:    Dealer Manager Agreement


Ladies and Gentlemen:


This letter confirms and comprises the agreement (this “Agreement”) between
Cottonwood Communities, Inc., a Maryland corporation (the “Company”), Cottonwood
Communities Management, LLC, a Delaware limited liability company (“Cottonwood
Management”) and Orchard Securities, LLC (the “Dealer Manager”), regarding the
offering and sale to the public (the “Offering”) by the Company of up to
$750,000,000 in common stock of the Company (the “Shares”), pursuant to a
primary offering (the “Primary Offering”) and the Company’s distribution
reinvestment plan (the “DRP”).
1.Appointment of the Dealer Manager.
1.1    On the basis of the representations, warranties and covenants herein
contained, but subject to the terms and conditions herein set forth, the Dealer
Manager is hereby appointed and agrees to sell the Shares in the Offering on an
“best-efforts” basis during the Offering Period (as defined in Section 1.2
below). The Dealer Manager is authorized to enlist other members of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) acceptable to the
Company (the “Selling Group Members”) to sell the Shares.
1.2    It is understood that no sale of the Shares shall be regarded as
effective unless and until accepted by the Company. The Company reserves the
right in its sole discretion to accept or reject any subscription for the Shares
in whole or in part. Subscriptions will be submitted by Dealer Manager and each
Selling Group Member to the Company on a subscription agreement in the form
filed as an appendix to the Prospectus (“Subscription Agreement”). The Company
shall have a period of 30 days after receipt of the Subscription Agreement to
accept or reject the Subscription Agreement. Any proposed subscription for the
Shares not accepted within such 30 day period shall be deemed rejected. The
“Offering Period” shall mean that period during which Shares may be offered for
sale, commencing on the Effective Date of the Registration Statement (defined in
Section 2.2 below) (but in no event prior to the Effective Date of the
Registration Statement), during which period offers and sales of the Shares
shall occur continuously in the jurisdictions in which the Shares are registered
or qualified or exempt from registration (as confirmed in writing by the Company
to the Dealer Manager) unless and until the Offering is terminated, provided
that the Dealer Manager and the Selling Group Members will suspend or terminate
offering Shares upon request of the Company at any time and will resume offering
Shares upon subsequent request of the Company. The Offering Period shall in all
events terminate upon the sale of all of the Shares. Upon termination of the
Offering Period, the Dealer Manager’s agency and this Agreement shall terminate
without obligation on the part of the Dealer Manager or the Company except as
set forth in this Agreement.


    



--------------------------------------------------------------------------------





1.3     Subject to the performance by the Company of all the obligations to be
performed hereunder, and to the completeness and accuracy of all the
representations and warranties contained herein, the Dealer Manager hereby
accepts such agency and agrees on the terms and conditions herein set forth to
use its best efforts during the Offering Period to find subscribers that meet
the financial qualification and suitability standards set forth in the
Prospectus as amended and supplemented (the “Subscribers”) for the Shares.
1.4    The Shares will be offered at the prices set forth in the Prospectus.
Cottonwood Management will pay all amounts due to the Dealer Manager pursuant to
Section 7 of this Agreement and will be obligated to pay all organization and
offering expenses of the Company in connection with the Offering.
2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Dealer Manager that:
2.1    The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland, has all
requisite power and authority to enter into this Agreement and has all requisite
power and authority to conduct its business as described in the Prospectus.
2.2    The Company has prepared and filed with the Securities and Exchange
Commission (the “SEC”) a registration statement (Registration No. 333-215272)
that has become effective for the registration of the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), and the applicable
rules and regulations of the SEC promulgated thereunder. Copies of such
registration statement as initially filed and each amendment thereto have been
or will be delivered to the Dealer Manager. The registration statement and the
prospectus contained therein, as finally amended at the effective date of the
registration statement (the “Effective Date”), are respectively hereinafter
referred to as the “Registration Statement” and the “Prospectus,” except that if
the Company files a prospectus or prospectus supplement pursuant to Rule 424(b)
under the Securities Act, or if the Company files a post-effective amendment to
the Registration Statement, the term “Prospectus” includes the prospectus filed
pursuant to Rule 424(b) or the prospectus included in such post-effective
amendment. The term “Preliminary Prospectus” as used herein shall mean a
preliminary prospectus related to the Shares as contemplated by Rule 430 or Rule
430A of the rules and regulations of the SEC promulgated under the Securities
Act included at any time as part of the registration statement. If one or more
additional registration statements are filed by the Company and become effective
with respect to shares of the Company’s common stock to be sold pursuant to the
DRP, the terms “Registration Statement” and “Prospectus” shall refer, with
respect to such DRP shares, to each such registration statement and prospectus
contained therein from and after the date of effectiveness of each such
registration statement, as each such registration statement and prospectus may
be amended or supplemented from time to time.
2.3    No defaults exist in the due performance or observance of any material
obligation, term, covenant or condition of any agreement or instrument to which
the Company is a party or by which it is bound.
2.4    On the Effective Date, the Registration Statement did not or will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. On the date of the Prospectus, as amended or supplemented, as
applicable, the Prospectus did not or will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under


2



--------------------------------------------------------------------------------





which they were made, not misleading. Notwithstanding anything contained herein
to the contrary, the Company’s representations in this Section 2.4 will not
extend to such statements contained in or omitted from the Registration
Statement or the Prospectus, as amended or supplemented, that are primarily
within the knowledge of the Dealer Manager or any of the Selling Group Members
and are based upon information furnished by the Dealer Manager in writing to the
Company specifically for inclusion therein.
2.5    No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act and the rules and
regulations promulgated thereunder, FINRA or applicable state securities laws.
2.6    At the time of the issuance of the Shares, the Shares will have been duly
authorized and, when issued and sold as contemplated by the Prospectus and the
Company’s charter, as amended and supplemented, and upon payment therefor as
provided in the Prospectus and this Agreement, will be validly issued, fully
paid and nonassessable and will conform to the description thereof contained in
the Prospectus.
2.7    The Company intends to apply the net proceeds from the Offering received
by it in the manner set forth in the Prospectus.
The representations and warranties made in this Section 2 are and shall be
continuing representations and warranties throughout the term of the Offering.
In the event that any of these representations or warranties become untrue, the
Company will immediately notify the Dealer Manager in writing of the fact which
makes the representation or warranty untrue.
3.    Covenants of the Company. The Company agrees that:
3.1    The Company will deliver to the Dealer Manager such numbers of copies of
the Registration Statement and Prospectus, with all amendments, supplements and
exhibits thereto, as the Dealer Manager may reasonably request for the purposes
contemplated by federal and applicable state securities laws. The Company also
will deliver to the Dealer Manager such number of copies of any printed sales
literature or other materials authorized by the Company to be used in the
Offering (“Authorized Sales Materials”) as the Dealer Manager may reasonably
request in connection with the Offering.
3.2    Subject to the Dealer Manager’s actions and the actions of others in
connection with the Offering, the Company will comply with all requirements
imposed upon it by the Securities Act, the rules and regulations of the SEC
promulgated thereunder, and by all applicable state securities laws and
regulations of those states in which an exemption has been obtained or
qualification of the Shares has been effected, including timely filing a
Prospectus with such state securities regulators when required, to permit the
continuance of offers and sales of the Shares, in accordance with the provisions
of this Agreement and in the Prospectus, and will amend or supplement the
Prospectus (including filing such amendment or supplement with the SEC) in order
to make the Prospectus comply with the requirements of federal and applicable
state securities laws and regulations.
3.3    If at any time when a Prospectus is required to be delivered under the
Securities Act and the rules and regulations promulgated thereunder, any event
occurs as a result of which the Prospectus would include an untrue statement of
a material fact or, in view of the circumstances under which it was made, omit
to state any material fact necessary to make the statements therein not
misleading, the Company will notify the Dealer Manager thereof (unless the
information shall have been received from the Dealer Manager), effect the
preparation of an amended or supplemented Prospectus which will correct such
statement


3



--------------------------------------------------------------------------------





or omission, and deliver to the Dealer Manager as many copies of such amended or
supplemented Prospectus as the Dealer Manager may reasonably request.
3.4    Upon request, the Company will furnish to the Dealer Manager a copy of
such papers filed by the Company in connection with any SEC qualification and/or
state law blue sky filing.
3.5    The Company will: (i) file every amendment and supplement to the
Registration Statement that may be required by the SEC and (ii) if at any time
the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement, it will promptly notify the Dealer Manager.
3.6    The Company will disclose a per share estimated value of the Shares and
related information in accordance with the applicable requirements of FINRA Rule
2310(b)(5). The Company will provide a copy of the forgoing information to the
Dealer Manager simultaneously with the distribution of such information to the
Shareholders.
4.    Duties and Obligations of the Dealer Manager.
4.1    The Dealer Manager will serve in a “best-efforts” capacity in the
offering, sale and distribution of the Shares. The Dealer Manager may offer the
Shares as an agent, but all sales shall be made by the Company, acting through
the Dealer Manager as an agent, and not by the Dealer Manager as a principal.
The Dealer Manager shall have no authority to appoint any person or other entity
as an agent or sub-agent of the Dealer Manager or the Company, except to appoint
Selling Group Members acceptable to the Company in its sole discretion. It is
acknowledged that the Company may enter into selling agreements with
non-commissioned registered investment advisors and, to the extent reasonably
practicable, the Dealer Manager shall assist the Company and the registered
investment advisors in completing any sales through the registered investment
advisor.
4.2    The Dealer Manager shall not execute any transaction in which a
Subscriber invests in the Shares in a discretionary account without prior
written approval of the transaction by the Subscriber.
4.3    The Dealer Manager will comply in all respects with the subscription
procedures and plan of distribution set forth in the Prospectus.
4.4    The Dealer Manager shall complete all steps necessary to permit the
Dealer Manager to perform its obligations under this Agreement pursuant to
exemptions available under applicable federal law and applicable state laws. The
Dealer Manager shall conduct all of its solicitation and sales efforts in
conformity with applicable federal and state securities laws.
4.5    The Dealer Manager will immediately bring to the attention of the Company
any circumstance or fact which causes the Dealer Manager to believe the
Registration Statement, or any other Authorized Sales Materials distributed
pursuant to the Offering, or any information supplied by prospective Subscribers
in their subscription materials, may be inaccurate or misleading.
4.6    The Dealer Manager will terminate the Offering upon request of the
Company at any time.
4.7    The Dealer Manager shall enter into a Soliciting Dealer Agreement
substantially in the form attached hereto as Exhibit A with each Selling Group
Member, and shall not materially modify, amend or supplement the terms of the
Soliciting Dealer Agreement without the prior written consent of the Company.


4



--------------------------------------------------------------------------------





4.8    The Dealer Manager is required to provide, or require the Selling Group
Member to provide, each prospective Investor with a copy of the final Prospectus
and any exhibits and appendices thereto.
4.9    The Dealer Manager shall submit to FINRA (no later than one business day
after filing with or submitting to the SEC or any state securities commission or
other regulatory authority) a copy of the documents to be filed pursuant to
FINRA Rule 5110(b)(5) and the information specified in FINRA Rule 5110(b)(6);
provided, however, any documents that are filed with the SEC through the SEC’s
EDGAR System that are referenced in FINRA’s electronic filing system shall be
treated as filed with FINRA, and provided, further, that the Company will
provide a copy of any such documents to you in advance of its public
distribution. No sales of Shares shall commence unless such documents and
information have been filed with and reviewed by FINRA and FINRA has provided an
opinion that it has no objections to the proposed underwriting and other terms
and arrangements.
5.    Representations and Warranties of the Dealer Manager. The Dealer Manager
represents and warrants to the Company that:
5.1    The Dealer Manager is a duly organized Utah limited liability company.
5.2    This Agreement, when executed by the Dealer Manager, will have been duly
authorized and will be a valid and binding agreement of the Dealer Manager,
enforceable in accordance with its terms.
5.3    The consummation of the transactions contemplated herein and those
contemplated by the Prospectus will not result in a breach or violation of any
order, rule or regulation directed to the Dealer Manager by any court or any
federal or state regulatory body or administrative agency having jurisdiction
over the Dealer Manager or its affiliates.
5.4    The Dealer Manager is, and during the term of this Agreement will be,
duly registered as a broker-dealer pursuant to the provisions of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), a member in good standing
of FINRA, and a broker or dealer duly registered as such in any state where
offers are made by the Dealer Manager. The Dealer Manager will comply with all
applicable laws, regulations and requirements of the Securities Act, the
Exchange Act, applicable state law and FINRA. The Dealer Manager and its
employees and representatives involved in this Offering have all required
licenses, registrations and permits.
5.5    The Dealer Manager has reasonable grounds to believe, based on
information made available to it by the Company, that all material facts are
adequately and accurately disclosed in the Prospectus and provide an adequate
basis for evaluating an investment in the Shares.
5.6    This Agreement, or any supplement or amendment hereto, may be filed by
the Company with the SEC, and may be filed with, and may be subject to the
approval of, any applicable federal and applicable state securities regulatory
agencies, if required.
5.7    No agreement will be made by the Dealer Manager with any person
permitting the resale, repurchase or distribution of the Shares purchased by
such person.
5.8    The Dealer Manager’s acceptance of this Agreement constitutes a
representation to the Company that the Dealer Manager has established and
implemented anti-money-laundering compliance programs, in accordance with FINRA
Rule 3310 and Section 352 of the Money Laundering Abatement Act


5



--------------------------------------------------------------------------------





and Section 326 of the Patriot Act of 2001, which are reasonably expected to
detect and cause reporting of suspicious transactions in connection with the
sale of the Shares.
5.9    In the event the Dealer Manager becomes a Selling Group Member, the
Dealer Manager shall comply with all requirements of the Selling Group Members
as set forth in the Soliciting Dealer Agreement.
5.10    The Dealer Manager represents and warrants to the Company and each
person that signs the Registration Statement that all information furnished or
to be furnished to the Company by the Dealer Manager in writing expressly for
use in the Registration Statement, any Preliminary Prospectus or the Prospectus,
does not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.
The representations and warranties made in this Section 5 are and shall be
continuing representations and warranties throughout the term of the Offering.
In the event that any of these representations or warranties become untrue, the
Dealer Manager will immediately notify the Company in writing of the fact which
makes the representation or warranty untrue.
6.    Covenants of the Dealer Manager.
6.1    In connection with the Dealer Manager’s participation in the offer and
sale of Shares (including, without limitation, any resales and transfers of
Shares), the Dealer Manager will comply, and in its agreements with Selling
Group Members will require that the Selling Group Members comply, with all
requirements and obligations imposed upon any of them by (a) the Securities Act,
the Exchange Act and the rules and regulations of the SEC promulgated under both
such acts, including the obligation to deliver a copy of the Prospectus as
amended or supplemented; (b) all applicable state securities laws and
regulations as from time to time in effect; (c) the applicable rules of FINRA,
including, but not in any way limited to, FINRA Rule 2121, FINRA Rule 2310 and
FINRA Rule 5141; (d) all applicable rules and regulations relating to the
suitability of the investors, including, without limitation, the provisions of
Articles III.C and III.E of the Statement of Policy regarding Real Estate
Investment Trusts of the North American Securities Administrators Association,
Inc. (“NASAA Guidelines”); (e) any other state and federal laws and regulations
applicable to the Offering, the sale of Shares or the activities of the Dealer
Manager pursuant to this Agreement; and (f) this Agreement and the Prospectus as
amended and supplemented.
6.2    The Dealer Manager will not offer the Shares, and in its agreements with
Selling Group Members will require that the Selling Group Members not offer
Shares, in any jurisdiction unless and until (a) the Dealer Manager has been
advised by the Company in writing that the Shares are either registered in
accordance with, or exempt from, the securities laws of such jurisdiction and
(b) the Dealer Manager and any Selling Group Member offering Shares in such
jurisdiction have all required licenses and registrations to offer Shares in
that jurisdiction.
6.3    The Dealer Manager will make, and in its agreements with Selling Group
Members will require that Selling Group Members make, no representations
concerning the Offering except as set forth in the Prospectus as amended and
supplemented and in the Authorized Sales Materials.
6.4    The Dealer Manager will offer Shares, and in its agreements with Selling
Group Members will require that the Selling Group Members offer Shares, only to
persons who meet the financial qualification and suitability standards set forth
in the Prospectus as amended and supplemented or in any suitability letter or
memorandum sent to the Dealer Manager by the Company. The Dealer Manager shall
maintain, or in its agreements with Selling Group Members shall require the
Selling Group Members to


6



--------------------------------------------------------------------------------





maintain, for at least six years following the termination of the Offering, a
record of the information obtained to determine that an investor meets the
financial qualification and suitability standards imposed on the offer and sale
of the Shares (both at the time of the initial subscription and at the time of
any additional subscriptions, including initial enrollments and increased
participations in the DRP).
6.5    Except for Authorized Sales Materials, the Company has not authorized the
use of any supplemental literature or sales material in connection with the
Offering and the Dealer Manager agrees not to use any such material that has not
been authorized by the Company. The Dealer Manager further agrees (a) not to
deliver any Authorized Sales Materials to any person unless it is accompanied or
preceded by the Prospectus as amended and supplemented, (b) not to show or give
to any investor or prospective investor or reproduce any material or writing
that is supplied to it by the Company and marked “broker-dealer use only” or
otherwise bearing a legend denoting that it is not to be used in connection with
the sale of Shares to members of the public and (c) not to show or give to any
investor or prospective investor in a particular jurisdiction any material or
writing that is supplied to it by the Company if such material bears a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public in such jurisdiction.
6.6    The Dealer Manager agrees to be bound by the terms of the Amended and
Restated Escrow Agreement dated August 6, 2018 among UMB Bank, N.A., as escrow
agent, the Dealer Manager and the Company, copies of which are attached hereto
as Exhibit B and the Dealer Manager further agrees that it will not represent or
imply that UMB Bank, N.A., as the escrow agent identified in the Prospectus, has
investigated the desirability or advisability of an investment in the Company or
has approved, endorsed or passed upon the merits of the Shares or of the
Company, nor will the Dealer Manager use the name of said escrow agent in any
manner whatsoever in connection with the offer or sale of the Shares other than
by acknowledgment that it has agreed to serve as escrow agent.
6.7    The Dealer Manager will provide the Company with such information
relating to the offer and sale of the Shares by it as the Company may from time
to time reasonably request or as may be requested to enable the Company to
prepare such reports of sale as may be required to be filed under applicable
federal or state securities laws.
6.8    The Dealer Manager shall file all Authorized Sales Materials with FINRA,
and shall provide written notice of (i) any comments on such Authorized Sales
Materials provided by FINRA, and (ii) confirmation that FINRA has no objection
to such Authorized Sales Materials.
6.9    The Dealer Manager will permit a Selling Group Members to participate in
the Offering only if such Selling Group Members is a member of FINRA.
7.    Compensation. Subject to the limitations in this section and in Section 9,
as compensation for services rendered by the Dealer Manager under this
Agreement, the Dealer Manager will be entitled to receive from Cottonwood
Management, as appropriate:
7.1    A selling commission up to 6.0% of the purchase price of the Shares sold
by the Dealer Manager in the Primary Offering (the “Primary Sales”), which it
will re-allow to the Selling Group Members; provided, however, that this amount
will be reduced to the extent a lower commission rate is negotiated with a
Selling Group Member and the commission rate will be the lower agreed upon rate.
7.2    A dealer manager fee in an amount up to 3.0% of the purchase price of the
Primary Sales; provided, however, that this fee will be reduced to the extent a
lower dealer manager fee is negotiated with a Selling Group Member or the other
fees and expenses paid out of the dealer manager fee, as discussed


7



--------------------------------------------------------------------------------





below, are reduced from the maximum contemplated below, and the dealer manager
fee will be reduced to reflect the lower agreed upon amounts. From such dealer
manager fee, the Dealer Manager will pay a wholesaler fee in an amount up to
1.35% of the purchase price of the Primary Sales, all of which will be
re-allowed to certain wholesalers, some of which are internal to the Company and
its affiliates. Further, from such dealer manager fee, the Dealer Manager will
reallow 1.0% of the purchase price of the Primary Sales to the Selling Group
Members as a non-accountable marketing and due diligence allowance, and may
reallow up to 0.25% of the purchase price of the Primary Sales to the Selling
Group Members for marketing expenses or may retain such amount for marketing
expenses as agreed to by the Company and the Dealer Manager.
7.3    The Dealer Manager may also sell the Shares as a Selling Group Member,
thereby becoming entitled to selling commissions.
No selling commissions or dealer manager fees shall be payable on Shares sold
pursuant to the DRP.
Notwithstanding the above, if a sale of Shares has been made by a registered
investment advisor, the Dealer Manager will only be entitled to receive the
dealer manager fee set forth in Section 7.2 and shall not be entitled to receive
the selling commissions described in Section 7.1 or 7.3.
Notwithstanding anything herein to the contrary, in no event shall total
aggregate underwriting compensation payable to the Dealer Manager and any
Selling Group Members participating in the Offering, including but not limited
to selling commissions and dealer manager fees, exceed ten percent (10.0%) of
the gross proceeds raised from the sale of Shares in the Primary Offering in the
aggregate.
Notwithstanding the foregoing, no selling commissions, dealer manager fees,
wholesaler fees, allowances, payments or amounts whatsoever (collectively,
“Payments”) will be paid to the Dealer Manager under this Section 7 unless or
until the Company raises $2.0 million from the sale of shares of the Company’s
common stock, including from persons affiliated with the Company, its sponsors
or its advisor, but excluding investments from Kansas, Ohio, Pennsylvania, New
York and Washington investors (the “Minimum Offering”). Until the Minimum
Offering is reached, investments will be held in escrow. Notwithstanding the
foregoing, until $2.5 million (the “New York Minimum”) has been raised from the
sale of shares of the Company’s common stock, including from persons affiliated
with the Company, its sponsors or its advisor, but not including investments
from Pennsylvania and Washington investors, investments from New York investors
will be held in a separate account held by the escrow agent and no Payments will
be paid thereon to the Dealer Manager under this Section 7 unless and until the
New York Minimum has been reached, and then only with respect to such
investments from New York investors as are released to the Company from such
escrow. Further, until $20.0 million (the “Washington Minimum”) has been raised
from the sale of shares of the Company’s common stock, including from persons
affiliated with the Company, its sponsors or its advisor, but not including
investments from Pennsylvania investors, investments from Washington investors
will be held in a separate account held by the escrow agent and no Payments will
be paid thereon to the Dealer Manager under this Section 7 unless and until the
Washington Minimum has been reached, and then only with respect to such
investments from Washington investors as are released to the Company from such
escrow. Further, until $10.0 million (the “Kansas Minimum”) has been raised from
the sale of shares of the Company’s common stock, including from persons
affiliated with the Company, its sponsors or its advisor, but not including
investments from Washington, Ohio and Pennsylvania investors, investments from
Kansas investors will be held in a separate account held by the escrow agent and
no Payments will be paid thereon to the Dealer Manager under this Section 7
unless and until the Kansas Minimum has been reached, and then only with respect
to such investments from Kansas investors as are released to the Company from
such escrow. Further, until $33.75 million (the “Ohio Minimum”) has been raised
from the sale of shares of the Company’s common stock, including from persons
affiliated with the Company, its sponsors


8



--------------------------------------------------------------------------------





or its advisor, investments from Ohio investors will be held in a separate
account held by the escrow agent and no Payments will be paid thereon to the
Dealer Manager under this Section 7 unless and until the Ohio Minimum has been
reached, and then only with respect to such investments from Ohio investors as
are released to the Company from such escrow. If the Minimum Offering is not
reached within the time period specified in the Prospectus, investments will be
returned to the investors in accordance with the Prospectus. If the New York
Minimum is not obtained within the time period specified in the Prospectus, the
investments from New York investors will be returned to New York investors in
accordance with the Prospectus. If the Washington Minimum is not obtained within
the time period specified in the Prospectus, the investments from Washington
investors will be returned to Washington investors in accordance with the
Prospectus. If the Kansas Minimum is not obtained within the time period
specified in the Prospectus, the investments from Kansas investors will be
returned to Kansas investors in accordance with the Prospectus. If the Ohio
Minimum is not obtained within the time period specified in the Prospectus, the
investments from Ohio investors will be returned to Ohio investors in accordance
with the Prospectus. Further notwithstanding the foregoing, the Company will not
accept investments from Pennsylvania investors until $33.75 million (the
“Pennsylvania Minimum”) has been raised from the sale of shares of the Company’s
common stock, including from persons affiliated with the Company, its sponsors
or its advisor, and no Payments will be paid thereon to the Dealer Manager under
this Section 7 unless and until the Pennsylvania Minimum has been reached, and
then only with respect to such investments from Pennsylvania investors as are
accepted by the Company. Pending satisfaction of the Pennsylvania Minimum,
investments from Pennsylvania investors will be returned to Pennsylvania
investors in accordance with the Prospectus.
The Dealer Manager acknowledges that the Company shall have no obligation,
liability or responsibility whatsoever to pay any selling commissions, dealer
manager fees, wholesaler fees, allowances, payments or amounts whatsoever in
connection with the sale of Shares, either to the Dealer Manager or to the
Selling Group Members. The Dealer Manager shall not bring any action, suit or
other proceeding against the Company or any of its assets with respect to any
such amounts in connection with the sale of Shares, including without
limitation, any proceedings claiming nonpayment of such amounts by Cottonwood
Management. Further, Cottonwood Management will not be liable or responsible to
any Selling Group Member for direct payment of commissions, dealer manager fees,
wholesaler fees, allowances or other payments to such Selling Group Member; it
is the sole and exclusive responsibility of the Dealer Manager for payment of
such amounts to Selling Group Members.
In addition, notwithstanding the foregoing provisions of this Section 7, the
Company reserves the right, in its sole discretion, to refuse to accept any or
all Subscription Agreements tendered by the Dealer Manager and/or to terminate
the Offering of the Shares at any time.
8.    Offering. The Offering of the Shares shall be at the offering price and
upon the terms and conditions set forth in the Prospectus (including any
amendments or supplements thereto) and the exhibits and appendices thereto.
9.    Conditions to Payment of Commissions, Allowances and Expense
Reimbursements; Timing of Payment.
9.1    No selling commissions, dealer manager fees, wholesaler fees, allowances
or expense reimbursements or other compensation will be payable with respect to
any Subscription Agreements that are rejected by the Company, or if the Company
terminates the Offering for any reason whatsoever. No selling commissions,
dealer manager fees, wholesaler fees, allowances, expense reimbursements or
other compensation will be payable to the Dealer Manager with respect to any
sale of the Shares by the Dealer Manager unless and until such time as the
Company has received the total proceeds of any such sale, the


9



--------------------------------------------------------------------------------





Company has accepted the Subscription Agreement of such subscriber, and the
Minimum Offering, Pennsylvania Minimum, the New York Minimum, the Washington
Minimum, the Kansas Minimum or the Ohio Minimum, as applicable, has been
achieved.
9.2    Except as provided in Section 17, all other expenses incurred by the
Dealer Manager in the performance of the Dealer Manager’s obligations hereunder,
including, but not limited to, expenses related to the Offering of the Shares
and any attorneys’ fees, shall be at the Dealer Manager’s sole cost and expense,
and the foregoing shall apply notwithstanding the fact that the Offering is not
consummated for any reason.
9.3    Upon the satisfaction of the conditions to payment described in Section
9.1 above, Cottonwood Management will pay the applicable selling commissions and
dealer manager fees weekly with respect to the sale of Shares by the Dealer
Manager which closed during the immediately preceding week. Dealer Manager shall
provide prompt written notice to the Company of any lower selling commissions
and dealer manager fees negotiated as described in Sections 7.1 and 7.2 herein,
and Dealer Manager agrees to promptly return to Cottonwood Management any
selling commissions and dealer manager fees received by the Dealer Manager in
excess of any applicable negotiated amounts.
10.    Indemnification by the Company.
10.1    To the extent permitted by the Company’s charter and the provisions of
Article II.G of the NASAA Guidelines, and subject to the conditions and
limitations set forth below, the Company, with respect to the Offering, agrees
to indemnify and hold harmless the Dealer Manager and the Selling Group Members
and their respective officers, directors and each person, if any, who controls
such person within the meaning of Section 15 of the Securities Act
(collectively, the “DMSG Parties”) against any and all loss, liability, claim,
damage and expense whatsoever (“Loss”) arising out of or based upon:
10.1.1    Any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or Prospectus (each as from time to time
amended and supplemented), or in any blue sky application or other document
executed by the Company and filed in any jurisdiction in order to qualify the
Shares under or exempt the Offering of the Shares from the registration or
qualification requirements of the securities laws thereof (“Blue Sky
Application”) or Authorized Sales Materials, unless any of the DMSG Parties know
such statement to be untrue;
10.1.2    The omission or alleged omission from the Registration Statement or
Prospectus (each as from time to time amended and supplemented), any Blue Sky
Application or Authorized Sales Materials of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
unless any of the DMSG Parties know such statement to be untrue;
10.1.3    Any verbal or written representations made in connection with the
Offering by the Company in violation of the Securities Act, or any other
applicable federal or state securities laws and regulations; or
10.1.4    The breach by the Company of any term, condition, representation,
warranty or covenant in this Agreement.
10.2    If any action is brought against any of the DMSG Parties in respect of
which indemnity may be sought hereunder, the Dealer Manager or the Selling Group
Members, as the case may be, shall promptly notify the Company in writing of the
institution of such action, and the Company shall assume the defense of such
action; provided, however, that the failure to notify the Company shall not
affect


10



--------------------------------------------------------------------------------





the provisions in this Section 10 except to the extent such failure to notify
the Company has a material and adverse effect on the defense of such claims. The
affected DMSG Parties shall have the right to employ counsel in any such case.
The reasonable fees and expenses of such counsel shall be at the Company’s
expense and authorized in writing by the Company, provided that the Company will
not be obligated to pay for legal fees and expenses for more than one law firm
in connection with the defense of similar claims arising out of the same alleged
acts or omissions.
10.3    The Company agrees to promptly notify the Dealer Manager of the
commencement of any litigation or proceedings against the Company or any of its
managers, members, partners, officers or employees in connection with the
Offering.
10.4    The indemnity provided to the DMSG Parties pursuant to this Section 10
shall not apply to the extent that any Loss arises out of or is based upon any
untrue statement or alleged untrue statement of material fact made by the Dealer
Manager or Selling Group Member or any agent of the Dealer Manager or Selling
Group Member, or any omission or alleged omission of a material fact required to
be disclosed by the Dealer Manager or the Selling Group Member or any agent of
the Dealer Manager or the Selling Group Member, and, further, shall not apply in
any case if it is determined that the Dealer Manager or Selling Group Member was
at fault in connection with the Loss.
10.5    The foregoing indemnity provided to the DMSG Parties pursuant to this
Section 10 is subject to the further condition that, insofar as it relates to
any untrue statement, alleged untrue statement, omission or alleged omission
made in the Prospectus (or amendment or supplement thereto) that was eliminated
or remedied in any subsequent amendment or supplement thereto, such indemnity
agreement shall not inure to the benefit of any DMSG Party from whom the person
asserting any Losses purchased the Shares that are the subject thereof, if a
copy of the Prospectus as so amended or supplemented was not sent or given to
such person at or prior to the time the subscription of such person was accepted
by the Company, but only if a copy of the Prospectus as so amended or
supplemented had been supplied to the Dealer Manager or the Selling Group Member
prior to such acceptance.
11.    Indemnification by the Dealer Manager.
11.1    Subject to the conditions set forth below, the Dealer Manager agrees to
indemnify and hold harmless the Company, Cottonwood Management and the Selling
Group Members and their respective officers, directors (including any person
named in the Registration Statement, with his or her consent, as about to become
a director), each other person who has signed the Registration Statement, and
each person, if any, who controls the Company, Cottonwood Management or the
Selling Group Members (collectively, the “CSGM Parties”), against any and all
Loss arising out of or based upon:
11.1.1    Any verbal or written representations in connection with the Offering
made by the Dealer Manager or its representatives in violation of the Securities
Act or the rules and regulations promulgated thereunder, or any other applicable
federal or state securities laws and regulations;
11.1.2    Any use of sales literature not authorized and approved by the
Company, any use of “broker-dealer use only” materials with members of the
public by the Dealer Manager in the offer and sale of Shares, or use of any
sales literature in a particular jurisdiction if such material bears a legend
denoting that it is not to be used in connection with the sale of Shares to
members of the public in such jurisdiction;
11.1.3    The Dealer Manager’s failure to comply with any of the applicable
provisions of the Securities Act, the Exchange Act, or the rules and regulations
promulgated under both such


11



--------------------------------------------------------------------------------





acts, the applicable requirements and rules of FINRA, or any other applicable
federal or state laws, rules or regulations; or
11.1.4    The breach by the Dealer Manager of any term, condition,
representation, warranty, or covenant of this Agreement.
11.2    If any action is brought against the CSGM Parties in respect of which
indemnity may be sought hereunder, the Company or the Selling Group Members
shall promptly notify the Dealer Manager in writing of the institution of such
action, and the Dealer Manager shall assume the defense of such action;
provided, however, that the failure to notify the Dealer Manager shall not
affect the provisions in this Section 11 except to the extent such failure to
notify the Dealer Manager has a material and adverse effect on the defense of
such claims. The affected CSGM Parties shall have the right to employ counsel in
any such case. The reasonable fees and expenses of such counsel shall be at the
Dealer Manager’s expense and authorized in writing by the Dealer Manager,
provided that the Dealer Manager will not be obligated to pay for legal fees and
expenses for more than one law firm in connection with the defense of similar
claims arising out of the same alleged acts or omissions.
11.3    The Dealer Manager agrees to promptly notify the Company of the
commencement of any litigation or proceedings against the Dealer Manager or any
of its managers, members, partners, officers or employees in connection with the
Offering.
11.4    The indemnity provided to the Company and Cottonwood Management pursuant
to this Section 11 shall not apply to the extent that any Loss arises out of or
is based upon any untrue statement or alleged untrue statement of material fact
made by the Company or Cottonwood Management or any agent of the Company (other
than the Dealer Manager), or any omission or alleged omission of a material fact
required to be disclosed by the Company or Cottonwood Management or any agent of
the Company or Cottonwood Management (other than the Dealer Manager).
11.5    The indemnity provided to the Selling Group Member pursuant to this
Section 11 shall not apply to the extent that any Loss arises out of or is based
upon any untrue statement or alleged untrue statement of material fact made by
the Selling Group Member or any agent of the Selling Group Member, or any
omission or alleged omission of a material fact required to be disclosed by the
Selling Group Member or any agent of the Selling Group Member.
12.    Indemnification by the Selling Group Member.
12.1    Subject to the conditions set forth below, each Selling Group Member
agrees to indemnify and hold harmless the Company, Cottonwood Management and the
Dealer Manager and their respective officers, directors (including any person
named in the Registration Statement, with his or her consent, as about to become
a director), each other person who has signed the Registration Statement, and
each person, if any, who controls the Company, Cottonwood Management or the
Dealer Manager (the “CMBD Parties”), against any and all Loss arising out of or
based upon:
12.1.1    Any verbal or written representations in connection with the Offering
made by such Selling Group Member, its employees or affiliates in violation of
the Securities Act or the rules and regulations promulgated thereunder, or any
other applicable federal or state securities laws and regulations;
12.1.2    Any use of sales materials or use of unauthorized verbal
representations by such Selling Group Member, its employees or affiliates
concerning the Offering in violation of the Soliciting Dealer Agreement or
otherwise;


12



--------------------------------------------------------------------------------





12.1.3    Such Selling Group Member’s failure to comply with any of the
applicable provisions of the Securities Act, the Exchange Act, or the rules and
regulations promulgated under both such acts, the applicable requirements and
rules of FINRA, or any other applicable federal or state laws, rules or
regulations;
12.1.4    The breach by such Selling Group Member of any term, condition,
representation, warranty, or covenant of the Soliciting Dealer Agreement; or
12.1.5    The failure by any Subscriber of a Share to comply with the Investor
suitability requirements set forth in the section captioned “Suitability
Standards” in the Prospectus.
12.2    If any action is brought against the CMBD Parties in respect of which
indemnity may be sought hereunder, the Company or the Dealer Manager shall
promptly notify the applicable Selling Group Member in writing of the
institution of such action, and the Selling Group Member shall assume the
defense of such action; provided, however, that the failure to notify the
Selling Group Member shall not affect the provisions in this Section 12 except
to the extent such failure to notify the Selling Group Member has a material and
adverse effect on the defense of such claims. The affected CMBD Parties shall
have the right to employ counsel in any such case. The reasonable fees and
expenses of such counsel shall be at such Selling Group Member’s expense and
authorized in writing by such Selling Group Member, provided that such Selling
Group Member will not be obligated to pay for legal fees and expenses for more
than one law firm in connection with the defense of similar claims arising out
of the same alleged acts or omissions.
12.3    The Selling Group Member agrees to promptly notify the Company and the
Dealer Manager of the commencement of any litigation or proceedings against the
Selling Group Member or any of the Selling Group Member’s officers, directors,
partners, affiliates or agents in connection with the Offering.
12.4    The indemnity provided to the Dealer Manager pursuant to this Section 12
shall not apply to the extent that any Loss arises out of or is based upon any
untrue statement or alleged untrue statement of material fact made by the Dealer
Manager or any agent of the Dealer Manager, or any omission or alleged omission
of a material fact required to be disclosed by the Dealer Manager or any agent
of the Dealer Manager.
12.5    The indemnity provided to the Company pursuant to this Section 12 shall
not apply to the extent that any Loss arises out of or is based upon any untrue
statement or alleged untrue statement of material fact made by the Company or
any agent of the Company (other than the Dealer Manager), or any omission or
alleged omission of a material fact required to be disclosed by the Company or
any agent of the Company (other than the Dealer Manager).
13.    Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided pursuant to Sections 10, 11
and 12 is for any reason held to be unavailable from the Company, the Dealer
Manager or the Selling Group Members, as the case may be, the Company, the
Dealer Manager and the Selling Group Members shall contribute to the aggregate
Loss, liabilities, claims, damages and expenses (including any amount paid in
settlement of any action, suit, or proceeding or any claims asserted) in such
amounts as a court of competent jurisdiction may determine (or in the case of
settlement, in such amounts as may be agreed upon by the parties) in such
proportion to reflect the relative fault of the Company, the Dealer Manager and
the Selling Group Members and their respective owners, managers, members,
trustees, partners, directors, officers, employees, agents, attorneys and
accountants in connection with the events described in Sections 10, 11 and 12,
as the case may be, which resulted in such Loss, liabilities, claims, damages or
expenses, as well as any other equitable considerations. The relative fault of
the parties shall be determined by reference to, among other things, whether any
untrue or alleged


13



--------------------------------------------------------------------------------





untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, the Dealer
Manager and the Selling Group Members and their respective owners, managers,
members, trustees, partners, directors, officers, employees, agents, attorneys
and accountants and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such omission or statement.
The parties and any person who controls the Company or the Dealer Manager shall
also have rights to contribution under this Section 13.
14.    Compliance. All actions, direct or indirect, by the Dealer Manager and
its agents, members, employees and affiliates, shall conform to (i) requirements
applicable to broker-dealers under federal and applicable state securities laws,
rules and regulations, and (ii) applicable requirements and rules of FINRA.
15.    Privacy Act. To protect Customer Information (as defined below) and to
comply as may be necessary with the requirements of the Gramm-Leach-Bliley Act,
the relevant state and federal regulations pursuant thereto and state privacy
laws, the parties wish to include the confidentiality and non-disclosure
obligations set forth herein.
15.1    Customer Information. “Customer Information” means any information
contained on a customer’s application or other form and all nonpublic personal
information about a customer that a party receives from the other party.
Customer Information shall include, but not be limited to, name, address,
telephone number, social security number, health information and personal
financial information (which may include consumer account number).
15.2    Usage and Nondisclosure. The parties understand and acknowledge that
they may be financial institutions subject to applicable federal and state
customer and consumer privacy laws and regulations, including Title V of the
Gramm-Leach-Bliley Act (15 U.S.C. 6801, et seq.) and regulations promulgated
thereunder (collectively, the “Privacy Laws”), and any Customer Information that
one party receives from the other party is received with limitations on its use
and disclosure. The parties agree that they are prohibited from using the
Customer Information received from the other party other than (i) as required by
law, regulation or rule or (ii) to carry out the purposes for which one party
discloses Customer Information to the other party pursuant to the Agreement, as
permitted under the use in the ordinary course of business exception to the
Privacy Laws.
15.3    Safeguarding Customer Information. The parties shall establish and
maintain safeguards against the unauthorized access, destruction, loss, or
alteration of Customer Information in their control which are no less rigorous
than those maintained by a party for its own information of a similar nature. In
the event of any improper disclosure of any Customer Information, the party
responsible for the disclosure will immediately notify the other party.
15.4    Survivability. The provisions of this Section 15 shall survive the
termination of this Agreement.
16.    Survival of Provisions.
16.1    Except as the context otherwise requires, all representations,
warranties and agreements contained in this Agreement shall be deemed to be
representations, warranties and agreements at and through the termination of the
Offering, and such representations, warranties and agreements by the Dealer
Manager or the Company, including the indemnity agreements contained in Sections
10, 11 and 12 and the contribution agreements contained in Section 13 shall
remain operative and in full force and effect regardless of any investigation
made by the Dealer Manager, the Company and/or any controlling person, and shall
survive the sale of, and payment for, the Shares.


14



--------------------------------------------------------------------------------





16.2    The respective agreements and obligations of the Company and the Dealer
Manager set forth in Sections 6.1, 6.4, 6.6, 6.7, 10 through 13, 16, 17, 18
through 31 of this Agreement shall remain operative and in full force and effect
regardless of the termination of this Agreement.
17.    Costs of Offering. Except for the compensation payable to the Dealer
Manager described in Section 7, which are the sole obligations of Cottonwood
Management, the Dealer Manager will pay all of its own costs and expenses,
including, but not limited to, all expenses necessary for the Dealer Manager to
remain in compliance with any applicable federal, state or FINRA laws, rules or
regulations in order to participate in the Offering as a broker-dealer, and the
fees and costs of the Dealer Manager’s counsel. Cottonwood Management agrees to
pay all other expenses incident to the performance of its obligations hereunder,
including all expenses of the Company incident to filings with federal and state
regulatory authorities and to the exemption of the Shares under federal and
state securities laws, including fees and disbursements of the Company’s
counsel, and all costs of reproduction and distribution of the Prospectus and
any amendment or supplement thereto.
18.    Termination.
18.1    Any party to this Agreement shall have the right to terminate this
Agreement on 60 days’ written notice or immediately upon notice to the other
party in the event that such other party shall have failed to comply with any
material provision hereof. If not sooner terminated, the Dealer Manager’s agency
and this Agreement shall terminate upon termination of the Offering Period
without obligation on the part of the Dealer Manager, Cottonwood Management or
the Company, except as set forth in this Agreement. Such termination shall not
affect the indemnification agreements set forth in Sections 10, 11 and 12 or the
contribution agreements set forth in Section 13 or the other sections referenced
in Section 16.2 herein. Upon the expiration or earlier termination of this
Agreement, the Dealer Manager will use reasonable efforts to cooperate with the
Company and any other party that may be necessary to accomplish an orderly
transfer and transfer to a successor dealer manager of the operation and
management of the services the Dealer Manager is providing to the Company under
this Agreement, provided that the Company shall not be in material breach or
default of this Agreement. The Dealer Manager will not be entitled to receive
any additional payment in connection with the efforts described in the foregoing
sentence.
18.2    Upon termination of this Agreement, (a) the Company shall pay to the
Dealer Manager all accrued amounts payable under Section 7 hereof at such time
as such amounts become payable and (b) the Dealer Manager shall promptly deliver
to the Company all records and documents in its possession that relate to the
Offering and that are not designated as “dealer” copies.
18.3    The term of this Agreement shall be extended to cover offerings of
shares of the Company’s common stock pursuant to the DRP which are offered
pursuant to one or more additional registration statements (each, a “DRP
Registration Statement”) and prospectus contained therein.  Upon the
effectiveness of any such DRP Registration Statement, this Agreement shall
automatically be deemed to cover the offering of such DRP shares, and the terms
“Shares,” “Offering,” “Registration Statement” and “Prospectus” set forth herein
shall be deemed to include the newly registered DRP shares, the DRP Registration
Statement and the prospectus contained in the DRP Registration Statement, as
applicable, as such DRP Registration Statement and prospectus may be amended or
supplemented from time to time.
19.    Governing Law. This Agreement shall be governed by, subject to and
construed in accordance with, the laws of the State of Utah without regard to
conflict of law provisions.
20.    Dispute Resolution. Any controversy arising out of or related to this
Agreement or the breach thereof shall be settled by arbitration in Salt Lake
County, Utah, in accordance with the rules of The


15



--------------------------------------------------------------------------------





American Arbitration Association, and judgment entered upon the award rendered
may be enforced by appropriate judicial action. The arbitration panel shall
consist of one member, which shall be a person agreed to by each party to the
dispute within 30 days following notice by one party that he desires that a
matter be arbitrated. If the parties are unable within such 30 day period to
agree upon an arbitrator, then the panel shall be one arbitrator selected by the
Salt Lake County office of The American Arbitration Association, which
arbitrator shall be experienced in the area of real estate and limited liability
companies and who shall be knowledgeable with respect to the subject matter area
of the dispute. The losing party shall bear any fees and expenses of the
arbitrator, other tribunal fees and expenses, reasonable attorney’s fees of both
parties, any costs of producing witnesses and any other reasonable costs or
expenses incurred by him or the prevailing party or such costs shall be
allocated by the arbitrator. The arbitration panel shall render a decision
within 30 days following the close of presentation by the parties of their cases
and any rebuttal. The parties shall agree within 30 days following selection of
the arbitrator to any prehearing procedures or further procedures necessary for
the arbitration to proceed, including interrogatories or other discovery;
provided, in any event each party shall be entitled to discovery. Any action not
resolved pursuant to the foregoing shall be brought only in a court of competent
jurisdiction located in Salt Lake County, Utah.
21.    Severability. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible (i) the remainder of this
Agreement shall be considered valid and operative and (ii) effect shall be given
to the intent manifested by the portion held invalid or inoperative.
22.    Counterparts. This Agreement may be executed in 2 or more counterparts,
each of which shall be deemed to be an original, and together which shall
constitute one and the same instrument.
23.    Modification or Amendment. This Agreement may not be modified or amended
except by written agreement executed by the parties hereto.
24.    Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, if sent to the Dealer Manager,
shall be mailed or delivered to Orchard Securities, LLC, 401 South 850 East,
Suite C1, Lehi, Utah 84043, if sent to the Company shall be mailed or delivered
to Cottonwood Communities, Inc., 6340 South 3000 East, Suite 500, Salt Lake
City, UT 84121, if sent to Cottonwood Management shall be mailed or delivered to
Cottonwood Communities Management, LLC, 6340 South 3000 East, Suite 500, Salt
Lake City, UT 84121. The notice shall be deemed to be received on the date of
its actual receipt by the party entitled thereto.
25.    Parties. This Agreement shall be binding upon and inure solely to the
benefit of the parties hereto, the persons referred to in Sections 10, 11, 12
and 13, their respective successors, legal representatives, heirs and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under, in respect of, or by virtue of, this Agreement or
any provision herein contained.
26.    Delay. Neither the failure nor any delay on the part of any party to this
Agreement to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall a waiver of any right,
remedy, power, or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power, or privilege with respect to any subsequent
occurrence.
27.    Recovery of Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or proceeding
(and any additional proceeding for the enforcement of a judgment) in addition to
any other relief to which it or they may be entitled.


16



--------------------------------------------------------------------------------





28.    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior understandings or written or
oral agreements between them respecting the subject matter hereof.
29.    Confirmation. The Company agrees to confirm all orders for purchase of
Shares that are accepted by the Company and provide such confirmation to the
Dealer Manager and the Selling Group Members. To the extent practicable and
permitted by law, all such confirmations may be provided electronically.
30.    Due Diligence. The Company will authorize a collection of information
regarding the Offering (the “Due Diligence Information”), which collection the
Company may amend and supplement from time to time, to be delivered by the
Dealer Manager to the Selling Group Members (or their agents performing due
diligence) in connection with their due diligence review of the Offering. In the
event a Selling Group Member (or its agent performing due diligence) requests
access to additional information or otherwise wishes to conduct additional due
diligence regarding the Offering, the Company and the Dealer Manager will
reasonably cooperate with such Selling Group Member to accommodate such request.
All Due Diligence Information received by the Dealer Manager and/or the Selling
Group Members in connection with their due diligence review of the Offering are
confidential and shall be maintained as confidential and not disclosed by the
Dealer Manager or the Selling Group Members except to the extent such
information is disclosed in the Prospectus.
31.    Submission of Orders.    
31.1    The Dealer Manager will require in its agreements with each Selling
Group Member that each Selling Group Member will instruct those persons who
purchase Shares to make their checks payable to “UMB Bank, N.A., as escrow agent
for Cottonwood Communities, Inc.” or, after the Minimum Offering has been
achieved, to the Company, except with respect to New York, Washington, Kansas,
Ohio and Pennsylvania investors. Checks from New York, Washington, Kansas and
Ohio investors must be made payable to “UMB Bank, N.A., as escrow agent for
Cottonwood Communities, Inc.” until the New York Minimum, Washington Minimum,
Kansas Minimum, or Ohio Minimum, respectively, have been achieved. The Dealer
Manager and each Selling Group Member will return any check it receives not
conforming to the foregoing instructions directly to such subscriber not later
than the end of the next business day following its receipt. Notwithstanding the
foregoing, subscriptions from Pennsylvania investors will not be accepted by the
Company, and will be returned to such Pennsylvania investors in accordance with
the Prospectus, until the Pennsylvania Minimum is achieved. After the
Pennsylvania Minimum has been achieved, Pennsylvania investors shall make their
checks payable to the Company. Checks received by the Dealer Manager or Selling
Group Member that conform to the foregoing instructions shall be transmitted for
deposit pursuant to one of the following methods:
31.2    Where, pursuant to the Selling Group Member’s internal supervisory
procedures, internal supervisory review is conducted at the same location at
which subscription documents and checks are received from subscribers, checks
will be transmitted by the end of the next business day following receipt by the
Selling Group Member for deposit to the escrow agent for the Company or, after
the Minimum Offering has been achieved, to the Company or its agent, except for
investments from New York, Washington, Kansas, Ohio and Pennsylvania investors.
The Selling Group Member will transmit checks from New York investors for
deposit to the escrow agent for the Company or, after the New York Minimum has
been achieved, to the Company or its agent. The Selling Group Member will
transmit checks from Washington investors for deposit to the escrow agent for
the Company or, after the Washington Minimum has been achieved, to the Company
or its agent. The Selling Group Member will transmit checks from Kansas
investors for deposit to the escrow agent for the Company or, after the Kansas
Minimum has been achieved, to the Company or its agent. The Selling Group Member
will transmit checks from Ohio investors for deposit to the escrow agent for the
Company or, after the Ohio Minimum


17



--------------------------------------------------------------------------------





has been achieved, to the Company or its agent. After the Pennsylvania Minimum
has been achieved, the Selling Group Member will transmit checks from
Pennsylvania investors to the Company or its agent.
31.3    Where, pursuant to the Selling Group Member’s internal supervisory
procedures, final internal supervisory review is conducted at a different
location, checks will be transmitted by the end of the next business day
following receipt by the Selling Group Member to the office of the Selling Group
Member conducting such final internal supervisory review (the “Final Review
Office”). The Final Review Office will in turn by the end of the next business
day following receipt by the Final Review Office transmit such checks for
deposit to the escrow agent for the Company or, after the Minimum Offering has
been achieved, to the Company or its agent, except for investments from New
York, Washington, Kansas, Ohio and Pennsylvania investors. The Final Review
Office will transmit checks from New York investors for deposit to the escrow
agent for the Company or, after the New York Minimum has been achieved, to the
Company or its agent. The Final Review Office will transmit checks from
Washington investors for deposit to the escrow agent for the Company or, after
the Washington Minimum has been achieved, to the Company or its agent. The Final
Review Office will transmit checks from Kansas investors for deposit to the
escrow agent for the Company or, after the Kansas Minimum has been achieved, to
the Company or its agent. The Final Review Office will transmit checks from Ohio
investors for deposit to the escrow agent for the Company or, after the Ohio
Minimum has been achieved, to the Company or its agent. After the Pennsylvania
Minimum has been achieved, the Final Review Office will transmit checks from
Pennsylvania investors to the Company or its agent.
31.4    Where the Dealer Manager receives investor proceeds, checks will be
transmitted by the end of the next business day following receipt by the Dealer
Manager for deposit to the escrow agent for the Company or, after the Minimum
Offering has been achieved, to the Company or its agent, except for investments
from New York, Washington, Kansas, Ohio and Pennsylvania investors. The Dealer
Manager will transmit checks from New York investors for deposit to the escrow
agent for the Company or, after the New York Minimum has been achieved, to the
Company or its agent. The Dealer Manager will transmit checks from Washington
investors for deposit to the escrow agent for the Company or, after the
Washington Minimum has been achieved, to the Company or its agent. The Dealer
Manager will transmit checks from Kansas investors for deposit to the escrow
agent for the Company or, after the Kansas Minimum has been achieved, to the
Company or its agent. The Dealer Manager will transmit checks from Ohio
investors for deposit to the escrow agent for the Company or, after the Ohio
Minimum has been achieved, to the Company or its agent. After the Pennsylvania
Minimum has been achieved, the Dealer Manager will transmit checks from
Pennsylvania investors for deposit to the Company or its agent.




If the foregoing correctly sets forth the understanding between the Dealer
Manager, the Company and Cottonwood Management, please so indicate in the space
provided below for that purpose, and return one of the signed copies of this
letter agreement to the Company whereupon this letter agreement shall constitute
a binding agreement among us.
Very truly yours,


COTTONWOOD     COMMUNITIES, INC., a Maryland corporation
    
    
By: /s/ Gregg Christensen    
        




18



--------------------------------------------------------------------------------







AGREED AND ACCEPTED:


ORCHARD SECURITIES, LLC, a Utah limited liability company




By:    /s/ Kevin Bradburn    


Its:    President    


Commission checks to be sent to:


Name:        Orchard Securities, LLC
Address:    401 South 850 East, Suite C1
Lehi, Utah 84043








COTTONWOOD COMMUNITIES MANAGEMENT, LLC, a Delaware limited liability company




By:    /s/ Gregg Christensen    






19



--------------------------------------------------------------------------------






EXHIBIT A


ORCHARD SECURITIES, LLC
401 SOUTH 850 EAST, SUITE C1
LEHI, UTAH 84043


FORM OF SOLICITING DEALER AGREEMENT
for Shares in
Cottonwood Communities, Inc.


_____________, 20____




Ladies and Gentlemen:
The undersigned, Orchard Securities, LLC, a Utah limited liability company (the
“Dealer Manager”), has entered into an agreement (the “Dealer Manager
Agreement”) with Cottonwood Communities, Inc., a Maryland corporation (the
“Company”) and Cottonwood Communities Management, LLC, a Delaware limited
liability company (“Cottonwood Management”) for the sale to the public (the
“Offering”) of up to $750,000,000 in shares of common stock (the “Shares”) of
the Company pursuant to a primary offering (the “Primary Offering”) and the
Company’s distribution reinvestment plan (“DRP”), pursuant to which the Dealer
Manager has agreed to use its best efforts to form and manage, as the Dealer
Manager, a group of securities dealers (the “Selling Group Members”) for the
purpose of soliciting offers for the purchase of the Shares. The Dealer Manager
Agreement is attached as Exhibit A. Terms used but not otherwise defined in this
Soliciting Dealer Agreement (this “Agreement”) have the same meanings as set
forth in the Dealer Manager Agreement. The Shares will be offered at the prices
and upon the terms set forth in the Prospectus (as amended and supplemented from
time to time).
You are invited to become a Selling Group Member and by your confirmation hereof
you agree to act in such capacity and to use your best efforts, in accordance
with the following terms and conditions, to find qualified investors (the
“Investors”) for the Shares. By your acceptance of this Agreement, you will
become one of the Selling Group Members and will be entitled to and subject to
the indemnification and contribution provisions contained in the Dealer Manager
Agreement, including the provisions of the Dealer Manager Agreement wherein the
Selling Group Members severally agree to indemnify and hold harmless the
Company, Cottonwood Management and the Dealer Manager for certain actions.
1.    Selling Group Member Representations, Covenants and Agreements.
1.1    You hereby confirm that you (i) are a member in good standing of the
Financial Industry Regulatory Authority, Inc. (“FINRA”), (ii) are qualified and
duly registered to act as a broker-dealer within all states in which you will
sell the Shares, (iii) are a broker-dealer duly registered with the SEC pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
(iv) will maintain all such registrations and qualifications in good standing
for the duration of your involvement in the Offering. You agree to immediately
notify the Dealer Manager if you cease to be a member of FINRA in good standing.
1.2    You hereby agree to solicit, as an independent contractor, and not as the
Dealer Manager’s agent, or as an agent of the Company or its affiliates, persons
acceptable to the Company to purchase the Shares pursuant to the suitability
standards set forth in the Prospectus, the Subscription Agreement in the form
filed as an appendix to the Prospectus (the “Subscription Agreement”), and in


    



--------------------------------------------------------------------------------





accordance with the other terms of the Prospectus, and to diligently make
inquiries as required by this Agreement, the Prospectus or applicable law with
respect to prospective Investors in order to ascertain whether a purchase of the
Shares is suitable for the Investor. No Subscription Agreement shall be
effective unless and until accepted by the Company, it being understood that the
Company may accept or reject any Investor in its sole discretion and that the
Company may terminate the Offering at any time for any reason.
1.1    You understand that the offering of Shares is made on a “best-efforts”
basis, as described in the Prospectus.
1.2    You agree that before participating in the Offering, you will have
reasonable grounds to believe, based on information made available to you by the
Dealer Manager and/or the Company through the Prospectus, that all material
facts are adequately and accurately disclosed in the Prospectus and provide a
basis for evaluating the Company and the Shares.
1.3    You agree not to execute any transaction in which an Investor invests in
the Shares in a discretionary account without prior written approval of the
transaction by the Investor and the Dealer Manager.
1.4    You agree to comply in all respects with the purchase procedures and plan
of distribution set forth in the Prospectus. Further, you agree that although
you may receive due diligence regarding the Offering from the Company in
electronic form, you will not distribute to any prospective Investor or any
other person any such due diligence material.
1.5    All subscriptions solicited by you will be strictly subject to
confirmation by the Dealer Manager and acceptance thereof by the Company.
Investors shall complete and execute a Subscription Agreement to subscribe for
the purchase of Shares. The Company reserves the right in its absolute
discretion to reject any such subscription and to accept or reject subscriptions
in the order of their receipt by the Company, as appropriate or otherwise.
Neither you nor any other person is authorized to, and neither you nor any of
your employees, agents or representatives shall give any information or make any
representation (written or oral) other than those contained in the Prospectus or
in any Authorized Sales Materials furnished by the Dealer Manager or the Company
for use in making solicitations in connection with the offer and sale of the
Shares.
1.6    Upon authorization by the Dealer Manager, you may offer the Shares at the
Offering price set forth in the Prospectus, subject to the terms and conditions
thereof.
1.7    The Dealer Manager will provide you with such number of copies of the
Prospectus as you may reasonably request. You will be solely responsible for
correctly placing orders of such materials, and will reimburse the Dealer
Manager for any costs incurred in connection with unreasonable or mistaken
orders. The Dealer Manager also understands that the Company may provide you
with certain Authorized Sales Materials to be used by you in connection with the
solicitation of purchases of the Shares. You will deliver a copy of the
Prospectus, including any amendments and supplements thereto, as required by the
Securities Act, the Exchange Act and the rules and regulations promulgated under
both such acts. You agree that (a) you will deliver a copy of the Prospectus as
amended and supplemented to each Investor to whom an offer is made prior to or
simultaneously with the first solicitation of an offer to sell the Shares to an
Investor and (b) you will not use any Authorized Sales Materials in connection
with the solicitation or purchase of the Shares unless accompanied or preceded
by the Prospectus, as then currently in effect, and as it may be amended or
supplemented in the future.


A-2



--------------------------------------------------------------------------------





1.8    The Dealer Manager shall have full authority to take such action as it
may deem advisable with respect to all matters pertaining to the Offering. The
Dealer Manager shall be under no liability to you except for lack of good faith
and for obligations expressly assumed by it in this Agreement. Nothing contained
in this Section is intended to operate as, and the provisions of this Section
shall not constitute a waiver by you, of compliance with any provision of the
Securities Act, the Exchange Act, other applicable federal law, applicable state
law or of the rules and regulations thereunder.
1.9    You agree that you will offer the Shares (both at the time of an initial
subscription and at the time of any additional subscription, including
enrollments and increased participations in the DRP) only to persons who meet
the financial qualifications and suitability standards set forth in the
Prospectus as amended or supplemented or in any suitability letter or memorandum
sent to you by the Company or the Dealer Manager. Nothing contained in this
Section 1.11 shall be construed to relieve you of your suitability obligations
under FINRA Rule 2111 or FINRA Rule 2310.
1.10    You will limit the offering of the Shares to persons whom you have
reasonable grounds to believe, and in fact believe, meet the financial
suitability and other Investor requirements set forth in the Prospectus.
1.11    You will immediately bring to the attention of the Company and the
Dealer Manager any circumstance or fact which causes you to believe the
Prospectus, or any other Authorized Sales Materials distributed pursuant to the
Offering, may be inaccurate or misleading.
1.12    You agree that in recommending to an Investor the purchase or sale of
the Shares, you shall have reasonable grounds to believe, on the basis of
information obtained from the prospective Investor concerning his or her
investment objectives, other investments, financial situation and needs, and any
other information known by you, that:
1.12.1    The prospective Investor meets the Investor suitability requirements
set forth in the Registration Statement and the acquisition of Shares is
otherwise a suitable investment for such Investor as may be required by all
applicable laws, rules and regulations;
1.12.2    The prospective Investor is or will be in a financial position
appropriate to enable him or her to realize to a significant extent the benefits
described in the Registration Statement;
1.12.3    The prospective Investor has a fair market net worth sufficient to
sustain the risks inherent in an investment in the Shares, including, but not
limited to, the total loss of the investment, lack of liquidity and other risks
described in the Registration Statement;
1.12.4    The prospective Investor will be acquiring the Shares for investment
and not with a view a toward distribution; and
1.12.5    An investment in the Shares is otherwise suitable for the prospective
Investor.
1.13    You agree to keep records in compliance with the requirements imposed by
(i) federal and state securities laws and the rules and regulations thereunder,
(ii) the applicable rules of FINRA and (iii) the Statement of Policy regarding
Real Estate Investment Trusts of the North American Securities Administrators
Association, Inc. (the “NASAA Guidelines”). You agree to retain in your records
and make available to the Dealer Manager and to the Company, for a period of at
least 6 years following the termination of the Offering, information
establishing that (i) each person who purchases the Shares pursuant to a


A-3



--------------------------------------------------------------------------------





Subscription Agreement solicited by you is within the permitted class of
Investors under the requirements of the jurisdiction in which such Investor is a
resident, (ii) each person met the financial qualifications and suitability
requirements imposed upon the offer and sale of the Shares (both at the time of
the initial subscription and at the time of any additional subscriptions,
including initial enrollments and increased participations in the DRP) set forth
in the Prospectus and the Subscription Agreement and (iii) each person is
suitable for such investment and the basis on which such suitability
determination was made. You also agree to make your records regarding
suitability available to representatives of the SEC and FINRA and applicable
state securities administrators upon the Dealer Manager’s request.
1.14    You agree that before executing a purchase transaction in the Shares,
you will inform the prospective Investor and his or her purchaser
representative, if any, of all pertinent facts relating to the liquidity and
marketability of the Shares, as appropriate, during the term of the investment.
1.15    You hereby undertake and agree to comply with all obligations applicable
to you as set forth in FINRA rules, including, but not limited to, any new
suitability and filing requirements.
1.16    You will not offer Shares in any jurisdiction unless and until (a) you
have been advised in writing by the Company or the Dealer Manager that the
Shares are either registered in accordance with, or exempt from, the securities
laws of such jurisdiction and (b) you have all required licenses and
registrations to offer Shares in that jurisdiction.
1.17    You agree not to rely upon the efforts of the Dealer Manager in
(i) performing due diligence related to the Company (including its members,
managers, officers, directors, employees, and affiliates), the Shares, or the
suitability thereof for any Investors and (ii) determining whether the Company
has adequately and accurately disclosed all material facts upon which to provide
a basis for evaluating the Company to the extent required by federal law, state
law and/or FINRA. You further agree that you are solely responsible for
performing adequate due diligence, and you agree to perform adequate due
diligence as required by federal law, state law, and/or FINRA.
1.18    You will refrain from making any representations to any prospective
Investor other than those contained in the Prospectus, and will not allow any
other written materials to be used to describe the potential investment to
prospective Investors other than the Prospectus or Authorized Sales Materials
prepared by the Company and distributed by the Dealer Manager for use in making
solicitations in connection with the offer and sale of the Shares.
1.19    You will refrain from distributing any material to prospective Investors
that is marked “Financial Advisor Use Only” or “Broker-Dealer Use Only,” or any
other due diligence material related to the Offering received by you. You agree
that you will not show or give to any investor or prospective investor in a
particular jurisdiction any material or writing that is supplied to you by the
Dealer Manager if such material bears a legend denoting that it is not to be
used in connection with the sale of Shares to members of the public in such
jurisdiction. You agree that you will not use in connection with the offer or
sale of Shares any material or writing that relates to another company supplied
to you by the Company or the Dealer Manager bearing a legend that states that
such material may not be used in connection with the offer or sale of any
securities of the Company.
1.20    You agree to furnish a copy of the Prospectus (as amended and
supplemented) required for compliance with the provisions of federal and state
securities laws and the rules and regulations thereunder, including Rule 15c2-8
under Exchange Act. Regardless of the termination of this Agreement, you will
deliver a Prospectus (as amended and supplemented) in transactions in the Shares
for a period of


A-4



--------------------------------------------------------------------------------





90 days from the effective date of the Registration Statement or such other
period as may be required by the Exchange Act or the rules and regulations
thereunder.
1.21    You agree to be bound by the terms of the Amended and Restated Escrow
Agreement dated August 6, 2018 among UMB Bank, N.A., as escrow agent, the Dealer
Manager and the Company, copies of which are attached hereto as Exhibit B and
you further agree that you will not represent or imply that UMB Bank, N.A., as
the escrow agent identified in the Prospectus, has investigated the desirability
or advisability of an investment in the Company or has approved, endorsed or
passed upon the merits of the Shares or of the Company, nor will you use the
name of said escrow agent in any manner whatsoever in connection with the offer
or sale of the Shares other than by acknowledgment that it has agreed to serve
as escrow agent.
1.22    You will provide the Dealer Manager with such information relating to
the offer and sale of the Shares by you as the Dealer Manager may from time to
time reasonably request.
The representations and warranties made in this Section 1 are and shall be
continuing representations and warranties throughout the term of the Offering.
In the event that any of these representations or warranties becomes untrue, the
Selling Group Member will immediately notify the Dealer Manager in writing of
the fact which makes the representation or warranty untrue.
2.    Submission of Orders.
Those persons who purchase Shares will be instructed by the Selling Group Member
to make their checks payable to “UMB Bank, N.A., as escrow agent for Cottonwood
Communities, Inc.” or, after the Minimum Offering has been achieved, to the
Company, except with respect to New York, Washington, Kansas, Ohio and
Pennsylvania investors. Checks from New York, Washington, Kansas and Ohio
investors must be made payable to “UMB Bank, N.A., as escrow agent for
Cottonwood Communities, Inc.” until the New York Minimum, Washington Minimum,
Kansas Minimum and Ohio Minimum, respectively, have been achieved. The Selling
Group Member will return any check it receives not conforming to the foregoing
instructions directly to such subscriber not later than the end of the next
business day following its receipt. Notwithstanding the foregoing, subscriptions
from Pennsylvania investors will not be accepted by the Company, and will be
returned to such Pennsylvania investors in accordance with the Prospectus, until
the Pennsylvania Minimum is achieved. After the Pennsylvania Minimum has been
achieved, Pennsylvania investors shall make their checks payable to the Company.
Checks received by the Selling Group Member that conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the following
methods:
Where, pursuant to the Selling Group Member’s internal supervisory procedures,
internal supervisory review is conducted at the same location at which
subscription documents and checks are received from subscribers, checks will be
transmitted by the end of the next business day following receipt by the Selling
Group Member for deposit to an escrow agent for the Company or, after the
Minimum Offering has been achieved, to the Company or its agent, except for
investments from New York, Washington, Kansas, Ohio and Pennsylvania investors.
The Selling Group Member will transmit checks from New York investors for
deposit to the escrow agent for the Company or, after the New York Minimum has
been achieved, to the Company or its agent. The Selling Group Member will
transmit checks from Washington investors for deposit to the escrow agent for
the Company or, after the Washington Minimum has been achieved, to the Company
or its agent. The Selling Group Member will transmit checks from Kansas
investors for deposit to the escrow agent for the Company or, after the Kansas
Minimum has been achieved, to the Company or its agent. The Selling Group Member
will transmit checks from Ohio investors for deposit to the escrow agent for the
Company or, after the Ohio Minimum has been achieved, to the Company or its
agent. After the Pennsylvania Minimum has


A-5



--------------------------------------------------------------------------------





been achieved, the Selling Group Member will transmit checks from Pennsylvania
investors to the Company or its agent.
Where, pursuant to the Selling Group Member’s internal supervisory procedures,
final internal supervisory review is conducted at a different location, checks
will be transmitted by the end of the next business day following receipt by the
Selling Group Member to the office of the Selling Group Member conducting such
final internal supervisory review (the “Final Review Office”). The Final Review
Office will in turn by the end of the next business day following receipt by the
Final Review Office transmit such checks for deposit to the escrow agent for the
Company or, after the Minimum Offering has been achieved, to the Company or its
agent, except for investments from New York, Washington, Kansas, Ohio and
Pennsylvania investors. The Final Review Office will transmit checks from New
York investors for deposit to the escrow agent for the Company or, after the New
York Minimum has been achieved, to the Company or its agent. The Final Review
Office will transmit checks from Washington investors for deposit to the escrow
agent for the Company or, after the Washington Minimum has been achieved, to the
Company or its agent. The Final Review Office will transmit checks from Kansas
investors for deposit to the escrow agent for the Company or, after the Kansas
Minimum has been achieved, to the Company or its agent. The Final Review Office
will transmit checks from Ohio investors for deposit to the escrow agent for the
Company or, after the Ohio Minimum has been achieved, to the Company or its
agent. After the Pennsylvania Minimum has been achieved, the Final Review Office
will transmit checks from Pennsylvania investors to the Company or its agent.
3.    Compensation. Subject to certain conditions, and in consideration of your
services hereunder, the Dealer Manager will pay you sales commissions and
marketing allowances as follows:
3.1    You will receive a selling commission up to 6.0% of the purchase price of
the Primary Sales by you (the above being referred to as the “Commissions”).
3.2    You will receive a non-accountable marketing and due diligence allowance
of 1% of the purchase price of the Primary Sales by you (the “Allowances”),
which Allowances will be reallowed by the Dealer Manager from the dealer manager
fees received by the Dealer Manager on the Primary Sales by you.
3.3    Payment of the Commissions and the Allowances shall be subject to the
following conditions:
(a)    No Commissions or Allowances will be payable with respect to any
Subscription Agreements that are rejected by the Company or the Dealer Manager,
or if the Company terminates the Offering for any reason whatsoever. No
Commissions or Allowances will be payable to you with respect to any sale of the
Shares by you unless and until such time as the Company has received the total
proceeds of any such sale, the Company has accepted the Subscription Agreement
of such subscriber, and the Minimum Offering, the Pennsylvania Minimum, the New
York Minimum, the Washington Minimum, the Kansas Minimum, or the Ohio Minimum,
as applicable, has been achieved.
(b)    No Commissions or Allowances will be payable to you with respect to any
sale of the Primary Shares by you unless and until such time as the Dealer
Manager has received the aggregate amount of sales commission or dealer manager
fee, as applicable, to which it is entitled.
3.4    You will not receive Commissions or Allowances in connection with any
Shares sold pursuant to the DRP.


A-6



--------------------------------------------------------------------------------





3.5    All other expenses incurred by you in the performance of your obligations
hereunder, including, but not limited to, expenses related to the Offering and
any attorneys’ fees, shall be at your sole cost and expense, and the foregoing
shall apply notwithstanding the fact that the Offering is not consummated for
any reason.
3.6    Once Commissions or Allowances become payable upon satisfaction of the
conditions set forth in Section 3.3 above, they will be paid weekly with respect
to the sale of Shares by the Dealer which closed during the immediately
preceding week, after the Dealer Manager’s receipt of such Commissions or
Allowances, as applicable, from Cottonwood Management. You agree that, in the
event any Commissions or Allowances have been paid to the Dealer Manager
pursuant to the terms of the Dealer Manager Agreement, you will look solely to
the Dealer Manager for payment of any Commissions or Allowances.
3.7    In the event that a purchase is revoked or rescinded, the Selling Group
Member will be obligated to promptly return to the Dealer Manager any
Commissions or Allowances previously paid to the Selling Group Member in
connection with such purchase.
3.8    You agree that your compensation in connection to this Offering will be
limited to the provisions of this Section 3. Furthermore, you agree not to
charge a prospective Investor any fees in connection with this Offering.
3.9    You affirm that the Dealer Manager’s liability for Commissions and
Allowances payable is limited solely to the proceeds of Commissions and
Allowances receivable from Cottonwood Management and you hereby waive any and
all rights to receive payment of Commissions and Allowances due until such time
as the Dealer Manager is in receipt of the Commission and Allowance from
Cottonwood Management.
3.10    You acknowledge that the Company shall have no obligation, liability or
responsibility whatsoever to pay any Commissions or Allowances in connection
with the sale of Shares, either directly to you or to the Dealer Manager. You
shall not bring any action, suit or other proceeding against the Company or any
of its assets with respect to any Commissions or Allowances in connection with
the sale of Shares, including without limitation, any proceedings claiming
nonpayment of Commissions or Allowances by Cottonwood Management. You further
acknowledge that Cottonwood Management is not liable or responsible for the
direct payment of Commissions and Allowances to you. You acknowledge that, if
Cottonwood Management pays Commissions or Allowances to the Dealer Manager,
Cottonwood Management is relieved of any obligation for Commissions or
Allowances to you. Cottonwood Management may rely on and use the preceding
acknowledgment as a defense against any claim by you for Commissions or
Allowances that Cottonwood Management pays to Dealer Manager but that Dealer
Manager fails to remit to you.
3.11    Notwithstanding anything herein to the contrary, you will not be
entitled to receive any Commissions, Allowances or any other compensation which
would cause the total aggregate amount of Commissions, Allowances and other
forms of underwriting compensation (as defined in accordance with applicable
FINRA rules) received by the Dealer Manager and all Selling Group Members to
exceed ten percent (10.0%) of the gross proceeds raised from the sale of Shares
in the Primary Offering in the aggregate.
4.    Solicitation.
4.1    In connection with your participation in the offer and sale of Shares
(including, without limitation all initial and additional subscriptions for
Shares and any resales and transfers of Shares),


A-7



--------------------------------------------------------------------------------





you agree to comply with applicable requirements of (i) the Securities Act, the
Exchange Act, and the rules and regulations promulgated under both such acts,
(ii) applicable state securities laws and the published rules and regulations
thereunder, (iii) the FINRA rules, (iv) all applicable rules and regulations
relating to the suitability of investors, including, without limitation, the
provisions of Article III.C. and III.E. of the NASAA Guidelines, (v) any other
state and federal laws, rules and regulations applicable to the Offering, the
sale of Shares or your activities pursuant to this Agreement and (vi) this
Agreement and the Prospectus as amended and supplemented. In particular, you
agree that you will not give any information or make any representations other
than those contained in the Prospectus and in any Authorized Sales Materials
furnished to you by the Dealer Manager or the Company for use in making
solicitations in connection with the offer and sale of Shares.
4.2    You will conduct all solicitation and sales efforts in conformity with
the Securities Act, and exemptions available under applicable state law and
conduct reasonable investigation to ensure that all prospective Investors are
not (i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 133224, 66 Fed. Reg. 49079 (September
25, 2001) and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable enabling legislation or other Executive Orders in respect
thereof (such lists are collectively referred to as “Lists”) or (ii) owned or
controlled by, nor act for or on behalf of, any person or entity on the Lists.
4.3    You agree to promptly provide to the Dealer Manager copies of any written
or otherwise documented complaints from customers received by you relating in
any way to the Offering (including, but not limited to, the manner in which the
Shares are offered by you).
5.    Offer and Sale Activities. It is understood that under no circumstances
will you engage in any activities hereunder in any state other than those for
which permission has been granted by the Dealer Manager to you, as evidenced by
written acknowledgement by the Dealer Manager that such state has been cleared
for offer and sale activity. It is further understood that you shall notify the
Company of Subscription Agreements you receive within 2 business days of receipt
so that the Company may make any required federal or state law filings.
6.    Relationship of Parties. Nothing contained herein shall be construed or
interpreted to constitute the Selling Group Member as an employee, agent or
representative of, or in association with or in partnership with, the Dealer
Manager or the Company. The Dealer Manager shall be under no liability to make
any payment to you except out of the funds received pursuant to the terms of the
Dealer Manager Agreement as hereinabove provided, and the Dealer Manager shall
not be under any liability for, or in respect of the value or validity of the
Subscription Agreement, the Shares or the performance by anyone of any agreement
on its part, or for, or in respect of any matter connected with this Agreement,
except for lack of good faith by the Dealer Manager, and for obligations
expressly assumed by the Dealer Manager in this Agreement.
7.    Indemnification and Contribution. You hereby agree and acknowledge that
you shall be entitled to the rights, and be subject to the obligations and
liabilities, of the indemnification and contribution provisions contained in the
Dealer Manager Agreement, including without limitation, the provisions by which
the Selling Group Members shall severally agree to indemnify and hold harmless
the Company and the Dealer Manager and their respective owners, managers,
members, trustees, partners, directors, officers, employees, agents, attorneys
and accountants.


A-8



--------------------------------------------------------------------------------





8.    Privacy Act. To protect Customer Information (as defined below) and to
comply as may be necessary with the requirements of the Gramm-Leach-Bliley Act,
the relevant state and federal regulations pursuant thereto and state privacy
laws, the parties wish to include the confidentiality and non-disclosure
obligations set forth herein.
8.1    Customer Information. “Customer Information” means any information
contained on a customer’s application or other form and all nonpublic personal
information about a customer that a party receives from the other party.
Customer Information shall include, but not be limited to, name, address,
telephone number, social security number, health information and personal
financial information (which may include consumer account number).
8.2    Usage and Nondisclosure. The parties understand and acknowledge that they
may be financial institutions subject to applicable federal and state customer
and consumer privacy laws and regulations, including Title V of the
Gramm-Leach-Bliley Act (15 U.S.C. 6801, et seq.) and regulations promulgated
thereunder (collectively, the “Privacy Laws”), and any Customer Information that
one party receives from the other party is received with limitations on its use
and disclosure. The parties agree that they are prohibited from using the
Customer Information received from the other party other than (i) as required by
law, regulation or rule, or (ii) to carry out the purposes for which one party
discloses Customer Information to the other party pursuant to this Agreement, as
permitted under the use in the ordinary course of business exception to the
Privacy Laws.
8.3    Safeguarding Customer Information. The parties shall establish and
maintain safeguards against the unauthorized access, destruction, loss, or
alteration of Customer Information in their control which are no less rigorous
than those maintained by a party for its own information of a similar nature. In
the event of any improper disclosure of any Customer Information, the party
responsible for the disclosure will immediately notify the other party.
8.4    Survivability. The provisions of Section 7 and this Section 8 shall
survive the termination of this Agreement.
9.    Survival of Provisions. Except as the context otherwise requires, all
representations, warranties and agreements contained in this Agreement and in
the applicable provisions of the Dealer Manager Agreement shall be deemed to be
representations, warranties and agreements at and through the Offering Period,
and such representations, warranties and agreements by the Dealer Manager or the
Selling Group Members, including the indemnity agreements contained in
Sections 10, 11 and 12 of, and the contribution agreements contained in
Section 13 of, the Dealer Manager Agreement, shall remain operative and in full
force and effect regardless of any investigation made by the Dealer Manager, the
Selling Group Members and/or any controlling person, and shall survive the sale
of, and payment for, the Shares and the termination of this Agreement.
10.    Termination. The Selling Group Member will suspend or terminate the
Offering upon request of the Company or the Dealer Manager at any time and will
resume the Offering upon the subsequent request of the Company or the Dealer
Manager. This Agreement may be terminated by the Dealer Manager or a Selling
Group Member at any time upon 5 days’ written notice to the other party. If this
Agreement is terminated the Selling Group Member is still obligated to fulfill
its delivery requirements pursuant to Sections 1.9 and 1.23.


A-9



--------------------------------------------------------------------------------





11.    Dealer Manager Obligations.
11.1    Notifications. The Dealer Manager shall provide prompt written notice to
the Selling Group Members of any material changes to the Registration Statement
that in its judgment could materially and adversely affect a Selling Group
Member with respect to this Offering.
11.2    Records. The Dealer Manager shall retain in its records and make
available to the Selling Group Members, for a period of at least 6 years
following the termination of the Offering, any communications and information
with respect to a prospective Investor that has otherwise not been provided to a
Selling Group Member.
11.3    FINRA Rule 5110. The Dealer Manager has submitted to FINRA (or will
submit no later than one business day after filing with or submitting to the SEC
or any state securities commission or other regulatory authority) a copy of the
documents to be filed pursuant to FINRA Rule 5110(b)(5) and the information
specified in FINRA Rule 5110(b)(6); provided, however, any documents that are
filed with the SEC through the SEC’s EDGAR System that are referenced in FINRA’s
electronic filing system shall be treated as filed with FINRA (the “FINRA
Filing”). No sales of Shares shall commence unless such documents and
information have been filed with and reviewed by FINRA and FINRA has provided an
opinion that it has no objections to the proposed underwriting and other terms
and arrangements.
11.4    Confirmation. The Dealer Manager hereby acknowledges that it has assumed
the duty to confirm on behalf of the Selling Group Members all orders for
purchases of Shares accepted by the Company. Such confirmations will comply with
the rules of the SEC and FINRA and will comply with the applicable laws of such
other jurisdictions to the extent that the Dealer Manager is advised of such
laws in writing by the Selling Group Member.
12.    Governing Law. This Agreement shall be governed by, subject to and
construed in accordance with the laws of the State of Utah without regard to
conflict of law provisions.
13.    Dispute Resolution. Any controversy arising out of or related to this
Agreement or the breach thereof shall be settled by arbitration in Salt Lake
County, Utah, in accordance with the rules of The American Arbitration
Association, and judgment entered upon the award rendered may be enforced by
appropriate judicial action. The arbitration panel shall consist of one member,
which shall be a person agreed to by each party to the dispute within 30 days
following notice by one party that he desires that a matter be arbitrated. If
the parties are unable within such 30 day period to agree upon an arbitrator,
then the panel shall be one arbitrator selected by the Salt Lake County office
of The American Arbitration Association, which arbitrator shall be experienced
in the area of real estate and limited liability companies and who shall be
knowledgeable with respect to the subject matter area of the dispute. The losing
party shall bear any fees and expenses of the arbitrator, other tribunal fees
and expenses, reasonable attorney’s fees of both parties, any costs of producing
witnesses and any other reasonable costs or expenses incurred by him or the
prevailing party or such costs shall be allocated by the arbitrator. The
arbitration panel shall render a decision within 30 days following the close of
presentation by the parties of their cases and any rebuttal. The parties shall
agree within 30 days following selection of the arbitrator to any prehearing
procedures or further procedures necessary for the arbitration to proceed,
including interrogatories or other discovery; provided, in any event each party
shall be entitled to discovery. Any action not resolved pursuant to the
foregoing shall be brought only in a court of competent jurisdiction located in
Salt Lake County, Utah.
14.    Severability. If any portion of this Agreement shall be held invalid or
inoperative, then so far as is reasonable and possible (i) the remainder of this
Agreement shall be considered valid and operative and (ii) effect shall be given
to the intent manifested by the portion held invalid or inoperative.


A-10



--------------------------------------------------------------------------------





15.    Counterparts. This Agreement may be executed in 2 or more counterparts,
each of which shall be deemed to be an original, and together which shall
constitute one and the same instrument.
16.    Modification or Amendment. This Agreement may not be modified or amended
except by written agreement executed by the parties hereto.
17.    Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, (i) if sent to the Dealer
Manager, shall be mailed or delivered to Orchard Securities, LLC, 401 South 850
East, Suite C1, Lehi, Utah 84043, (ii) if sent to the Company, shall be mailed
or delivered to Cottonwood Communities, Inc., 6340 South 3000 East, Suite 500,
Salt Lake City, Utah, 84121, or (iii) if sent to you, shall be mailed or
delivered to you at your address set forth below. The notice shall be deemed to
be received on the date of its actual receipt by the party entitled thereto.
18.    Parties. This Agreement shall be binding upon and inure solely to the
benefit of the parties hereto, the persons referred to in Sections 10, 11, 12
and 13 of the Dealer Manager Agreement, their respective successors, legal
representatives, heirs and assigns, and no other person shall have or be
construed to have any legal or equitable right, remedy or claim under, in
respect of, or by virtue of, this Agreement or any provision herein contained.
19.    Delay. Neither the failure nor any delay on the part of any party to this
Agreement to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall a waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any subsequent
occurrence.
20.    Recovery of Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred in that action or proceeding
(and any additional proceeding for the enforcement of a judgment) in addition to
any other relief to which it or they may be entitled.
21.    Entire Agreement. This Agreement, along with the applicable provisions of
the Dealer Manager Agreement, constitute the entire understanding between the
parties hereto and supersede any prior understandings or written or oral
agreements between them respecting the subject matter hereof.
22.    Anti-Money Laundering Compliance Programs. Each Selling Group Member’s
acceptance of this Agreement constitutes a representation to the Dealer Manager
that the Selling Group Member has established and implemented an anti-money
laundering (“AML”) compliance program (“AML Program”), in accordance with FINRA
Rule 3310 and Section 352 of the Money Laundering Abatement Act, the Bank
Secrecy Act, as amended, and Section 326 of the Patriot Act of 2001, which are
reasonably expected to detect and cause reporting of suspicious transactions in
connection with the sale of Shares. In addition, the Selling Group Member
represents that it has established and implemented a program (“OFAC Program”)
for compliance with OFAC and will continue to maintain its OFAC Program during
the term of this Agreement. Upon request by the Dealer Manager at any time, the
Selling Group Member hereby agrees to (i) furnish a copy of its AML Program and
OFAC Program to the Dealer Manager for review and (ii) furnish a copy of the
findings and any remedial actions taken in connection with the Selling Group
Member’s most recent independent testing of its AML Program and/or its OFAC
Program.
The parties acknowledge that for the purposes of the FINRA rules the Investors
who purchase Shares through the Selling Group Member are “Customers” of the
Selling Group Member and not the Dealer Manager. Nonetheless, to the extent that
the Dealer Manager deems it prudent, the Selling Group Member shall


A-11



--------------------------------------------------------------------------------





cooperate with the Dealer Manager’s auditing and monitoring of the Selling Group
Member’s AML Program and its OFAC Program by providing, upon request,
information, records, data and exception reports, related to the Company’s
investors introduced to, and serviced by, the Selling Group Member (the
“Customers”). Such documentation could include, among other things: (i) copies
of Selling Group Member’s AML Program and its OFAC Program; (ii) documents
maintained pursuant to the Selling Group Member’s AML Program and its OFAC
Program related to the Customers; (iii) any suspicious activity reports filed
related to the Customers; (iv) audits and any exception reports related to the
Selling Group Member’s AML activities; and (v) any other files maintained
related to the Customers. In the event that such documents reflect, in the
opinion of the Dealer Manager, a potential violation of the Dealer Manager’s
obligations in respect of its AML or OFAC requirements, the Selling Group Member
will permit the Dealer Manager to further inspect relevant books and records
related to the Customers (with respect to the Offering) and/or the Selling Group
Member’s compliance with AML or OFAC requirements. Notwithstanding the
foregoing, the Selling Group Member shall not be required to provide to the
Dealer Manager any documentation that, in the Selling Group Member’s reasonable
judgment, would cause the Selling Group Member to lose the benefit of
attorney-client privilege or other privilege which it may be entitled to assert
relating to the discoverability of documents in any civil or criminal
proceedings. The Selling Group Member hereby represents that it is currently in
compliance with all AML rules and all OFAC requirements, specifically including,
but not limited to, the Customer Identification Program requirements under
Section 326 of the USA PATRIOT Act. The Selling Group Member hereby agrees, upon
request by the Dealer Manager to (i) provide an annual certification to the
Dealer Manager that, as of the date of such certification (A) its AML Program
and its OFAC Program are consistent with the AML Rules and OFAC requirements,
(B) it has continued to implement its AML Program and its OFAC Program and
(C) it is currently in compliance with all AML Rules and OFAC requirements,
specifically including, but not limited to, the Customer Identification Program
requirements under Section 326 of the USA PATRIOT Act and (ii) perform and carry
out, on behalf of both the Dealer Manager and the Company, the Customer
Identification Program requirements in accordance with Section 326 of the USA
PATRIOT Act and applicable SEC and Treasury Department Rules thereunder.
23.    Due Diligence. Pursuant to the Dealer Manager Agreement, the Company will
authorize a collection of information regarding the Offering (the “Due Diligence
Information”), which collection the Company may amend and supplement from time
to time, to be delivered by the Dealer Manager to the Selling Group Member (or
their agents performing due diligence) in connection with its due diligence
review of the Offering. In the event the Selling Group Member (or its agent
performing due diligence) requests access to additional information or otherwise
wishes to conduct additional due diligence regarding the Offering, the Company,
the Company’s sponsor or the sponsor’s affiliates and the Dealer Manager will
reasonably cooperate with the Selling Group Member to accommodate such request.
All Due Diligence Information received by the Selling Group Member in connection
with its due diligence review of the Offering is confidential and shall be
maintained as confidential and not disclosed by the Selling Group Member, except
to the extent such information is disclosed in the Registration Statement.
24.    Electronic Delivery of Information; Electronic Processing of
Subscriptions. Pursuant to the Dealer Manager Agreement, the Company has agreed
to confirm all orders for the purchase of Shares accepted by the Company. In
addition, the Company, the Dealer Manager and/or third parties engaged by the
Company or the Dealer Manager may, from time to time, provide to the Selling
Group Member copies of investor letters, annual reports and other communications
provided to the Company investors. The Selling Group Member agrees that, to the
extent practicable and permitted by law, all confirmations, statements,
communications and other information provided to or from the Company, the Dealer
Manager, the Selling Group Member and/or their agents or customers may be
provided electronically, as a preference but not as a requirement.


A-12



--------------------------------------------------------------------------------





With respect to Shares held through custodial accounts, the Selling Group Member
agrees and acknowledges that to the extent practicable and permitted by law, all
confirmations, statements, communications and other information provided from
the Company, the Dealer Manager and/or their agents to Company investors may be
provided solely to the custodian that is the registered owner of the Shares,
rather than to the beneficial owners of the Shares. In such case it shall be the
responsibility of the custodian to distribute the information to the beneficial
owners of Shares.
The Selling Group Member agrees and acknowledges that the Dealer Manager may, as
a preference but not as a requirement, use an electronic platform to process
subscriptions, including but not limited to the Depository Trust Company (DTC)
model. If an electronic platform is used, the Selling Group Member agrees to
cooperate with the processing of subscriptions through such an electronic
platform if reasonably practical.
25.    Third Party Beneficiaries. The Company and its affiliates, successors and
assigns shall be express third party beneficiaries of Section 1 of this
Agreement.
26.    Successors and Assigns. No party shall assign this Agreement or any
right, interest or benefit under this Agreement without the prior written
consent of the other party. This Agreement shall be binding upon the Dealer
Manager and Selling Group Member and their respective successors and permitted
assigns.
27.    ERISA Matters. You acknowledge and agree as follows:
27.1    The Company, Cottonwood Management, the sponsor of the Company and each
of their respective affiliates and related parties (collectively, the
“Cottonwood Parties”), may engage in sales and marketing activities with the
Selling Group Members. These activities may include, without limitation,
attending meetings, conferences and forums, as well as making offering
materials, sales literature, educational materials and other resources available
in connection with sales and marketing activities regarding the Company to the
Selling Group Members and their respective affiliates.
27.2    With respect to any of your customers which is a plan, plan fiduciary,
plan participant or beneficiary, individual retirement account (“IRA”) or IRA
owner subject to Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) (collectively, “Retirement Customers”), the Cottonwood
Parties are not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with any transaction in the
Company (“Transaction”).
27.3    Certain of the Cottonwood Parties have financial interests associated
with the purchase of Shares of the Company, including the fees, expense
reimbursements and other payments they anticipate receiving in connection with
the purchase of Shares of the Company, as described in the Prospectus.
27.4    The Cottonwood Parties are not receiving a fee or other compensation
directly from you or any of your Retirement Customers for the provision of
investment advice (as opposed to other services) in connection with any
Transaction.
27.5    By continuing to advise your Retirement Customers with respect to any
Transaction in the Company, you represent and warrant that:
(a)    You are a broker dealer registered under the Exchange Act;
(b)    There is no financial interest, ownership interest, or other
relationship, agreement, or understanding that would limit your ability to carry
out your fiduciary


A-13



--------------------------------------------------------------------------------





responsibility to any of your Retirement Customers beyond the control,
direction, or influence of other persons involved in the Transaction;
(c)    You are capable of evaluating investment risk independently, both in
general and with regard to particular transactions and investment strategies;
and
(d)    You are a fiduciary under ERISA or the Code, or both, with respect to the
Transaction, and you are responsible for exercising independent judgment in
evaluating the Transaction, with respect to your Retirement Customers.


Please confirm this Agreement to solicit persons to acquire the Shares on the
foregoing terms and conditions by signing and returning the form enclosed
herewith.
Very truly yours,


ORCHARD SECURITIES, LLC, a
Utah limited liability company


By:        


Its:        




A-14



--------------------------------------------------------------------------------






Orchard Securities, LLC
401 South 850 East, Suite C1
Lehi, Utah 84043


Re:    Offering of Shares in Cottonwood Communities, Inc.
Ladies and Gentlemen:
The undersigned confirms its agreement to act as a Selling Group Member as
referred to in the foregoing Soliciting Dealer Agreement, subject to the terms
and conditions of such Agreement. The undersigned confirms that it is a member
in good standing of the Financial Industry Regulatory Authority, Inc., and is
qualified under federal law and the laws of the states in which sales are to be
made by the undersigned to act as a Selling Group Member.
Dated: _____________________, 20__
   
(Print Name of Firm)




By:   
(Authorized Representative)


Address:    
   
   


Taxpayer Identification Number:   


Registered as broker-dealer in the following states:


 
 
¨ All States
 
¨ AL ¨ AK ¨ AZ ¨ AR ¨ CA ¨ CO ¨ CT ¨ DE ¨ DC ¨ FL ¨ GA ¨ HI ¨ ID
 
¨ IL ¨ IN ¨ IA ¨ KS ¨ KY ¨ LA ¨ ME ¨ MD ¨ MA ¨ MI ¨ MN ¨ MS ¨ MO
 
¨ MT ¨ NE ¨ NV ¨ NH ¨ NJ ¨ NM ¨ NY ¨ NC ¨ ND ¨ OH ¨ OK ¨ OR ¨ PA
 
¨ RI ¨ SC ¨ SD ¨ TN ¨ TX ¨ UT ¨ VT ¨ VA ¨ WA ¨ WV ¨ WI ¨ WY ¨ PR





A-15
 



--------------------------------------------------------------------------------





EXHIBIT A
DEALER MANAGER AGREEMENT




A-16
 

